Morphy, J.,

delivered the opinion of the court.
The plaintiff is appellant from a judgment of the Court of Probates, of the parish of St. Martin, dismissing his action for want of jurisdiction. The petition charges, that at the death of Mathilde Broussard, the wife of Pierre Breau, the present plaintiff, all the property then existing, was community pro*90perty. That part of it consisted of a plantation of twelve arpents, on the Bayou Teche, with certain improvements made during the marriage; that since the death of Mathilde Broussard, her husband, Pierre Breau, has caused to be built on said land, out of his private funds, a cotton-gin house, and has purchased and employed ten thousand fencing pieux, in enclosing the greatest part of the plantation; that one-half of all said property belonged to Pierre Breau, and the other-half to the heirs and legal representatives of his deceased wife ; that Lise Landry, the widow of Alexander Breau, and tutrix of his children, and her present husband, Gilbert Sourier, have forcibly and unlawfully taken possession of said land, and the improvements ; and do still retain the possession of the same, against the will and consent of the petitioner, in virtue of a pretended will and testament of the said Mathilde Broussard ; whereby she bequeathed the said land and part of the improvements to her children, the defendants. That the said last will may be good, with regard to the share of the said Mathilde Boussard in the said plantation, but that it is without effect as to the share of said Pierre Breau, and that it is almost impracticable to divide the said land and improvements in kind without injury to the parties concerned; the petition then concludes with a prayer for a partition, &c. We think, that the judge below acted correctly in declining to take jurisdiction. Pierre Breau, does not claim, as one of the heirs of his wife, Mathilde Broussard, but he seeks to recover from them property belonging to him in his own right, and which his wife, as he alleges, unlawfully bequeathed to them. The form of a partition, which he has given to his action, cannot change the nature of his claim, which is clearly one for the recovery of property, alleged to be unjustly withheld from him. His ownership is not admitted by the defendants, who hold as absolute owners, under the will of their mother, and are in actual possession. The validity and strength of their title cannot be passed upon by the Court of Probates. 2 Louisiana Reports, 25, Sharp vs. Knox. As to the improvements alleged to have been made by Pierre Breau on the plantation, since the dissolution of the community, *91they may entitle him to a claim against the heirs of his wife, in a court of ordinary jurisdiction, should they be declared the sole proprietors of the land.
Where the husband seeks to recover certain property as his part of the community, in his right, from the heirs of his deceased wife, who claim it under her last will, although he may-give to his suit the fox*m of an action of partition, yet it involves title, and the Probate Court is without jurisdiction.
*91It is, therefore, ordered, that the judgment of the court below be affirmed, with costs.
0f^qu^anpl'ra-petu’a, ad ex-{¿(s oiUyin favor of\ ll?e defendsion of the pro-sought to be leoovet'ed-
person hasBde- or ratified a sale, hVTannotTfterpetRoryb™ction to compel the producers tl^Ifilxcepkm ask tor the reiy oTüie"side" in l>y prescription ^Trect”Son °uiiftyISSIOn or